UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2010 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2815 Eastlake Avenue East, Suite 300 Seattle (Address of principal executive offices) (Zip Code) (206) 336-5560 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not check SSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of July 31, 2010, the Company had 40,256,026 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 and for the Period from July 27, 1999 (Date of Inception) to June 30, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 and for the Period from July 27, 1999 (Date of Inception) to June 30, 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits (Note 7) $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Research agreement obligations (Note 3) Convertible note payable (Note 4) Notes payable and secured loan (Note 4) - Due to related parties (Note 5) Commitments and Contingencies (Notes 1, 3, 4 and 8) Stockholders’ Deficit Capital stock (Note 6) Common stock, $0.001 par value, 150,000,000 shares authorized 40,256,026 shares issued and outstanding (2009 – 38,361,674) Additional paid-in capital Shares and warrants to be issued Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception of development stage) to June 30, Expenses Consulting fees $ Consulting fees – stock-based (Note 6) - - Depreciation - - General and administrative Interest and finance charges (Note 4) Management fees (Note 5) Management fees – stock-based (Notes 5 and 6) Professional fees Research and development (Note 5) ) Research and development – stock-based - Net Loss Before Other Items ) Other Items Foreign exchange (loss) gain ) ) ) Gain on settlement of debt Interest income - - Loss on disposal of assets - ) - ) ) Net Income (Loss) for the Period ) Deficit Accumulated During the Development Stage, beginning of period ) - Deficit Accumulated During the Development Stage, end of period $ ) $ ) $ ) $ ) $ ) Basic and Diluted Net Income (Loss) per Share $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception of development stage) to June 30, Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Gain on settlement of debts ) ) ) Loss on disposal of assets - Non-cash interest and finance fees Stock-based compensation Changes in operating assets and liabilities: Due from government agency ) ) Prepaid expenses and receivables ) ) Accounts payable and accrued liabilities Research agreement obligations ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - Net Cash Provided by Investing Activities - - Cash Flows from Financing Activities Issuance of common stock, net - - Convertible notes - Notes and loans payable - Subscription advances - - Advances from related parties Net Cash Provided by Financing Activities Net Increase in Cash Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental cash flow information and non-cash investing and financing activities: (refer to Note 7) The accompanying notes are an integral part of these consolidated financial statements. 5 TAPIMMUNE INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) NOTE 1:NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a development stage company which was formed for the purpose of building a biotechnology business specializing in the discovery and development of immunotherapeutics aimed at the treatment of cancer, and therapies for infectious diseases, autoimmune disorders and transplant tissue rejection. Since inception, TapImmune and the University of British Columbia (“UBC”) have been parties to various Collaborative Research Agreements (“CRA”) appointing UBC to carry out development of the licensed technology and providing TapImmune the option to acquire the rights to commercialize any additional technologies developed within the CRA. The lead product candidate, now wholly owned and with no ongoing license or royalty, resulting from these license agreements is an immunotherapy vaccine, on which the Company has been completing pre-clinical work in anticipation of clinical trials. Specifically, the Company has obtained and expanded on three U.S. and international patents, tested various viral vectors, licensed a viral vector and is working towards production of a clinical grade vaccine. The Company plans to continue development of the lead product vaccine through to clinical trials in both oncology and infectious diseases alone or in partnership with other vaccine developers. These consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at June 30, 2010, the Company had a working capital deficit of $419,560 and has incurred significant losses since inception. Further losses are anticipated in the development stage raising substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing research and development, maintenance and protection of patents, accommodation from certain debt obligations and ultimately on generating future profitable operations. Planned expenditures relating to future clinical trials of the Company’s immunotherapy vaccine will require significant additional funding. The Company is dependent on future financings to fund ongoing research and development as well as working capital requirements. The Company’s future capital requirements will depend on many factors including the rate and extent of scientific progress in its research and development programs, the timing, cost and scope involved in clinical trials, obtaining regulatory approvals, pursuing further patent protections and the timing and costs of commercialization activities. Management is addressing going concern remediation through seeking new sources of capital, restructuring and retiring debt through conversion to equity and debt settlement arrangements with creditors, cost reduction programs and seeking possible joint venture participation. Management’s plans are intended to return the company to financial stability and improve continuing operations. The Company is continuing initiatives to raise capital through private placements, related party loans and other institutional sources to meet immediate working capital requirements. The Company was able to substantially complete ongoing restructuring plans in the second half of 2009. Additional funding and equity for debt settlements have retired notes payable and some of the other debt obligations were satisfied. Additional capital is required now to expand programs including pre-clinical work and to establish future manufacturing contracts necessary for clinical trials for the lead TAP (Transporters of Antigen Processing) vaccine and infectious disease adjuvant technology. Strategic partnerships will be needed to continue the product development portfolio and fund development costs. These measures, if successful, may contribute to reduce the risk of going concern uncertainties for the Company over the next twelve months. There is no certainty that the Company will be able to raise sufficient funding to satisfy current debt obligations or to continue development of products to marketability. NOTE 2:UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR AN INTERIM PERIOD Basis of Presentation These unaudited interim consolidated financial statements may not include all information and footnotes required by US GAAP for complete financial statement disclosure. However, except as disclosed herein, there have been no material changes in the information contained in the notes to the audited consolidated financial statements for the year ended December 31, 2009, included in the Company’s Form 10-K, which was filed with the Securities and Exchange Commission. These unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements included in the Form 10-K. In the opinion of management, all adjustments considered necessary for fair presentation and consisting solely of normal recurring adjustments have been made. Operating results for the three months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. 6 Recent Accounting Pronouncements The Company has reviewed recently issued accounting pronouncements and plans to adopt those that are applicable to it. It does not expect the adoption of these pronouncements to have a material impact on its financial position, results of operations or cash flows. Interim results are not necessarily indicative of results for a full year. The information included in this quarterly report on Form 10-Q should be read in conjunction with information included in the Company’s annual report on Form 10-K filed on April 15, 2010, with the U.S. Securities and Exchange Commission. NOTE 3:RESEARCH AGREEMENTS Crucell Holland B.V. (“Crucell”) – Research License and Option Agreement Effective August 7, 2003, Crucell and our subsidiary GeneMax Pharmaceuticals, Inc. (“GPI”) entered into a five-year research license and option agreement whereby Crucell granted to GPI a non-exclusive worldwide license for the research use of its adenovirus technology. The Company was required to make certain payments over the five-year term totaling Euro €450,000 (approximately $510,100). At December 31, 2008, $243,598 (€172,801) was owing to Crucell under this agreement. During the year ended December 31, 2009, management negotiated a settlement of the outstanding balance requiring a €17,000 cash payment (paid) and the issuance of 265,000 shares of the Company’s common stock (issued, refer to Note 6). In addition, retroactively effective August 7, 2008, the Company negotiated an amended license agreement for the use of Crucell’s adenovirus technology. The Company is required to make annual license payments on the anniversary of the effective date for the three year term equal to €75,000 per annum. As at June 30, 2010, the Company had accrued $91,541 (€75,000) under the amended agreement. NOTE 4:SHORT TERM DEBT The following is a summary of debt instrument transactions that are relevant to the current and prior period: Face Value Unamortized Note Discount Balance at June 30, 2010 Secured Convertible Notes Senior Secured Notes,due May 19, 2011 $ $ $ During the quarter ended June 30, 2010, the Company entered into a securities purchase agreement with accredited investors to place Senior Secured Convertible Notes (the “Notes”) with a maturity date of one year after the issuance thereof in the aggregate principal amount of $1,530,000 for gross consideration of $1,275,000. The $1,275,000 consisted of $712,254 in cash proceeds to the Company, $212,746 of current services and $350,000 was subscribed for by the holder of an outstanding and due 2009 convertible debenture. In connection with the issuance of the notes, the Company entered into a Security Agreement with the note holders secured by all of the Company’s assets. The Notes were placed at a 20% discount from their face value and bear no interest except in case of an event of default in which case they bear interest at the rate of 18% per annum. The principal and any interest due on the Notes are due in 9 equal monthly installments starting in September 2010. Subject to the satisfaction of certain customary conditions (including the effectiveness of a registration statement and certain minimums on the amount and value of the shares of our common stock traded on the Over-the-Counter Bulletin Board), the Company may elect to pay amounts due on any installment date in either cash or shares of its common stock. Any shares of its common stock that the Company issues as payment on an installment date will be issued at a price which is equal to the lesser of $0.30 per share or 85% of the average of the volume-weighted average prices of the Company’s common stock on the Over-the-Counter Bulletin Board on each of the twenty trading days immediately preceding the applicable installment date. 7 In connection with the issuance of the Notes, the Company issued 6,375,000 Series A Warrants, 5,100,000 Series B Warrants and 6,375,000 Series C Warrants, in each case, to purchase fully-paid and nonassessable shares of its common stock (together, the “Warrants”). The initial exercise price of theWarrants is $0.30 per share. The Company paid a finders fee of $64,000 and issued 1,400,000 broker’s warrants valued at $73,378. Thebroker was issued 500,000 Series A warrants, 400,000 Series B warrants and 500,000 Series C warrants, exercisable on the same terms as the Warrants. The investors and the placement agent shall receive an aggregate of 19,250,000 share warrants, the 6,375,000 Series C warrants can only be exercised on the same pro-rata basis as the exercise of the Series B Warrants. The Notes and each series of the Warrants contain the same anti-dilution features. At closing, the Company allocated the net proceeds to the debt and warrants based on their relative fair value. The warrants were recorded at $1,199,200 and allocated to equity and the debt was recorded at $330,800. The fair value of the warrants and broker’s warrants were calculated using the Black-Scholes option pricing model under the flowing assumptions: estimated life 5 years, risk free rate 2.04%, dividend yield 0% and volatility of 253%. The Company recognized an embedded beneficial conversion feature of $330,800 as additional paid-in capital as the convertible notes were issued with an intrinsic value conversion feature. The note discount, the beneficial conversion feature, the fair value of the brokers’ warrants and the fair value of the finder’s fee were recorded as a debt discount. The debt discount is being accreted over the one year term of the Notes using the effective interest rate method. To June 30, 2010, accretion of the debt discount relative to the 2010 secured convertible notes was equal to $140,000. Face Value Unamortized Note Discount Balance at June 30, Balance at December 31, 2009 Convertible Debenture Unsecured Convertible Note, 10% interest, due February 28, 2010 $ $
